DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 5, 2021 has been entered.
Applicants' arguments, filed March 15, 2021, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 4-5, 8-12, 20-23 and 31-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gangakhedkar (U.S. 2012/0095003 – see IDS dated 5/5/2014) in view of Nilsson (WO 2010/079221- see IDS dated 5/5/2014) and Tsutsumi (U.S. 2005/0208133). 
Gangakhedkar teaches using prodrugs of methyl hydrogen fumerate (MHF) meeting the requirements of Formula I, including (N,N-diethylcarbamoyl)methyl methyl (2E)but-2-ene-1,4-dioate [0105]. The compounds of formula I are provided as oral sustained release dosage forms to deliver the prodrug to the lower GI tract [0331]. These types of dosage forms are well-known in the prior art and include erosion-
Gangakhedkar does not teach the type of polymer used for the enteric coating, though it does teach such coating technology is well-known in the art. 
Nilsson teaches formulating MHF prodrugs in an erosion matrix to provide controlled release (p.1). Nilsson teaches that Fumaderm® represents 66% of all prescriptions for systemic therapy of psoriasis in Germany, but some patients discontinue therapy due to side effects (pp. 1-2). Nilsson teaches embodiments with better tolerability (i.e. less side effects) than Fumaderm® based on better release control (p.3). Almost no MHF prodrug is released in the first two hours, but the prodrug is released quickly thereafter (e.g. pp.5-6 and Figure 1). The release controlling polymer may be hydroxypropyl methylcellulose (HPMC) (p.15, 23). Patients may be those having moderate to severe forms of psoriasis, including chronic plaque type (p.8). In clinical trials, the study was run for 16 weeks or longer (p.8) Nilson teaches a dosage form comprising a core with at least a portion of the MHF prodrug and a compressed coating surrounding the core and comprising cellulose such as ethylcellulose or hydroxypropylcellulose (pp.21-22). Film coatings as well as enteric coatings are optional (p.19). Such a pH controlled release can be obtained by providing a composition that releases the fumaric acid by a pH-dependent osmotic mechanism, or by employment of suitable enzymes (p.23). Wax, corn oil can provide sustained release based on the degradation due to lipases in the intestines (p.21). Administration may occur once, twice or three times daily and dosages can range from 200mg to 2000mg, particularly 400-
Nilsson does not teach a core to coating weight ratio of 1:1 to 1:3. 
Tsutsumi teaches a GI specific drug release system comprising a drug core coated by release controlling polymer may be further coated by an enteric coating [0034-0037]. The release controlling polymer may be HPMC [0111, 170-171, 0193]. Exemplary formulations use HPMC 2910 (which has viscosity of 4000mPa·s).  The tablet may be compressed-coated [0193-0196]. The system provides site specific release of a drug to either colon and/or small intestine (see Fig. 10). Tsutsumi teaches a time-erosion system (TES) wherein the drug release is based purely on time. While the TES is non-preferred based on difficulty of colonic delivery, it is nonetheless suggested. 
Tsutsumi does not teach the use of an MHF prodrug.
It would have been prima facie obvious to one having ordinary skill in the art making the composition of Gangakhedkar to mimic the controlled release of Nilsson in order to reduce the side effects associated with poorly controlled delivery of MHF as taught to occur with Fumaderm®. In doing so, it would have been prima facie obvious to one of ordinary skill in the art to use a compressed coating technology as taught by Tsutsumi in order to precisely deliver the MHF prodrug to the desired gastrointestinal location(s). Where the desired release is based purely on timing rather than pH of the desired gastrointestinal location, one of skill in the art would find it prima facie obvious to use the TES of Tsutsumi, which may exclude an enteric coating. 



Obviousness Remarks 
Applicants state that Examiner has pointed to figure 10 for support that the system provides site specific release of the drug to either colon or small intestine. Applicants argue that the figure releases far more than 20% of the active agent in the first two hours and the majority of the active agent in the first five hours. Thus a skilled artisan would not have been motivated to use HPMC 2910 in the formulation of Nilsson because the rapid release demonstrated by Tsutsumi is against the purpose of Nilsson which prefers that almost no MHF prodrug be released in the first two hours. 
Examiner disagrees. While Tsutsumi generally provides direction to deliver the active agent a desired gastrointestinal location, the exemplary formulation tested and exemplified in Figure 10 does not report the parameters of the test performed. Even where the dosages of Tsutsumi and the instant dosage were the same, different test parameters would be expected to give rise to very different results. As such, the exemplary formulation of Tsutsumi does not negate the obviousness of tuning a dosage form for site specific gastrointestinal release as taught by Tsutsumi after two hours of stability in an acidic environment (i.e. representing gastric residence) as taught by Nilsson.  

Applicants argue that Nilsson is silent regarding the viscosity of the HPMC. One of skill in the art would not have been motivated to use the HPMC 2910 of Tsutsumi because it might lead to a faster release of active agent that desired by Nilsson because Tsutsumi demonstrates faster release in Figure 10 when using HPMC 2910. 
Examiner disagrees. As discussed above, the test parameters of Tsutsumi’s 

Applicants argued that they have 
demonstrated that the claimed compressed coating layer of Applicant’s tablets provides a delayed release profile that mimics enteric release and results in decreased flushing incidents. Decreased flushing is also taught with Nilsson’s compositions but, as noted above, Nilsson’s compositions require an enteric coating that Applicant discovered can lead to degradation of N,N-diethylcarbamoyl)methyl methyl (2E)but-2-ene-l,4-dioate. In other words, the presently claimed tablets provide an enteric-like release and the known benefits thereof (i.e., decreased flushing) but without the problematic enteric coating materials.

Applicants thus submit that the rejection should be withdrawn. 
Examiner disagreed. Nilsson teaches that “the composition according to the invention may be prepared in the form of erosion matrix tablets…obtained by granulation, followed by tableting and optionally film and/or enteric coating of the core tablets obtained”. Thus, Nilsson does not require an enteric coating, but provides that a film-type coating may be used in the alternative. Nilsson then demonstrates HPMC film coated tablets (Example 2). Thus, one having ordinary skill in the art following the teachings of the cited prior art would find it prima facie obvious to use HPMC film coated tablets rather than enteric coated tablets based on the teaching of Nilsson. 

Applicants now state that the film-coated tablets of Nilsson do not yield the instantly claimed dissolution profile because they release about 40% of the active agent 
Examiner disagrees. Tsutsumi, which does not require an enteric coating, and explicitly teaches using a time erosion system (TES) release as instantly claimed would motivate a skilled artisan to modify the embodiment of Nilsson in order to more precisely deliver the prodrug at a desired time (i.e. 2 hours post administration). The timing of degradation would be dependent on many factors including the materials chosen for the coating, the density and porosity of the coating resulting from the compression pressure, the amount of the aqueous solution in the dissolution test, etc. Since the claim does not specify any of these parameters, it impliedly permits any parameters for these variables. Where the amount of aqueous solution is de minimis, the coating density high, and coating porosity low, the rate of degradation would be expected to be slow. Under such conditions, the tablet rendered obvious above would not be expected to release a substantial amount of active agent in the first two hours. Thus, Applicants argument is unpersuasive and the obviousness rejection is maintained. 


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4-5, 8-12, 20-23 and 31-34 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-45 of copending Application No. 13/973,542 taken in view of Tsutsumi (U.S. 2005/0208133). Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art following the teachings of the copending application would have a reasonable expectation that the tablet would have the instantly recited dissolution properties, given that all of the recited structural properties are the same as instantly claimed and functional properties (i.e. dissolution) are a product of the structure of an oral dosage form. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-5, 8-12, 20-23 and 31-34 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 of U.S. Patent No. 9,416,096; claim 10 of U.S.P. 9,682,057; claim 13 of U.S.P 9,795,581; claim 10 of U.S.P. 9,895,336; and claims 1-25 of U.S.P. 9,999,672; claims 1-18 of U.S.P. 10,716,760; and claims 1-12 of 10,940,117; each taken in view of Nilsson (WO 2010/079221- see IDS dated 5/5/2014) and Tsutsumi (U.S. 2005/0208133). It would have been prima facie obvious to formulate the oral dosage forms of N,N-diethylcarbamoyl)methyl methyl (2E)but-2-ene-1,4-dioate claimed in the referenced patents as a controlled release erosion matrix as taught by Nilsson and Tsutsumi. 
Double Patenting Remarks
Applicants respectfully request the rejection over the ‘542 application be held in abeyance. Applicants present no arguments against the cited patents. Thus, the double patenting rejections are maintained.  


Conclusion
No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612